Name: Council Regulation (EEC) No 3917/92 of 21 December 1992 extending into 1993 the application of Regulations (EEC) No 3831/90, (EEC) No 3832/90, (EEC) No 3833/90, (EEC) No 3834/90, (EEC) No 3835/90 and (EEC) No 3900/91 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries, and adding to the list of beneficiaries of such preferences
 Type: Regulation
 Subject Matter: leather and textile industries;  industrial structures and policy;  agricultural activity;  economic conditions;  trade policy
 Date Published: nan

 31 . 12 . 92 Official Journal of the European Communities No L 396/ 1 I (Acts whose publication is obligatory COUNCIL REGULATION (EEC) No 3917/92 of 21 December 1992 extending into 1993 the application of Regulations (EEC) No 3831 /90, (EEC) No 3832 /90, (EEC) No 3833 /90, (EEC) No 3834/90, (EEC) No 3835 /90 and (EEC) No 3900/91 applying generalized tariff preferences for 1991 in respect of certain products originating in developing countries, and adding to the list of beneficiaries of such preferences THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, and in particular Articles 113 and 43 thereof, Having regard to the proposal from the Commission , Whereas the validity of the 1991 scheme of generalized preferences should be provisionally extended into 1993 , pending the outcome of the review; Whereas Regulations (EEC) No 3831 /90 ( 1 ), (EEC) No 3832 / 90 (2), (EEC) No 3833 / 90 (3 ), (EEC) No 3834 / 90 (4 ) and (EEC) No 3835 / 90 (5 ) were extended into 1992 by Regulations (EEC) No 3587/ 91 (6 ) and (EEC) No 3588 / 91 (7), supplemented and amended by Regulations (EEC) No 3302/ 91 ( 8 ), (EEC) No 3900/ 91 (9), (EEC) No 282/ 92 ( 10 ), (EEC) No 548 / 92 ( »), (EEC) No 1433 /92 ( 12) and (EEC) No 1509 / 92 ("); Whereas , in the light of the advent of the single market on 1 January 1993 , tariff quotas divide among the Member States should be replaced by fixed duty-free amounts; whereas Regulation (EEC) No 3832/ 90 must therefore be amended ; Whereas the effect of this alteration will be to transfer accounting functions relating to preferential imports to the Commission ; Whereas in the interests of efficient joint administration of the fixed amounts , the Member States will be responsible Whereas , in accordance with the offer it made within the United Nations Conference on Trade and Development (UNCTAD), the European Economic Community introduced generalized tariff preferences in 1971 for finished and semi-finished industrial products , textile products and some agricultural products from developing countries; whereas the initial 10-year period of application of this system of preferences ended on 31 December 1980 ; Whereas the positive role played by this system in improving access for the developing countries to the markets of the preference-giving countries was recognized at the ninth session of the UNCTAD Special Committee on Preferences ; whereas it was agreed at that session that the objectives of the generalized system of preferences would not be fully achieved by the end of 1980 , and that it should consequently be extended beyond the initial period, an overall review of the system having started in 1990; ( i ) OJ No L 370 , 31 . 12 . 1990 , p. 1 . ( 2) OJ No L 370 , 31 . 12. 1990 , p . 39 . ( 3 ) OJ No L 370 , 31 . 12. 1990 , p . 86 . ( 4 ) OJ No L 370 , 31 . 12 . 1990 , p . 21 . ( 5 ) OJ No L 370 , 31 . 12 . 1990 , p . 126 . ( 6 ) OJ No L 341 , 12 . 12 . 1991 , p. 1 . ( 7) OJ No L 341 , 12 . 12 . 1991 , p. 6. ( 8 ) OJ No L 315 , 15 . 11 . 1991 , p . 46 . ( ») OJ No L 368 , 31 . 12 . 1991 , p . 11 . Whereas it appears , after consultation of the President of the European Parliament , that it would be impossible to hold an extraordinary session of the European Parliament to enable it to adopt its opinion , in good time to allow the adoption and publication of the Regulation before the end of 1992; ( 10) OJ No L 31 , 7 . 2 . 1992 , p. 1 . (") OJ No L 63 , 7 . 3 . 1992 , p. 49 . ( 12 ) OJ No L 151 , 3 . 6 . 1992 , p. 7 . ( 13 ) OJ No L 159 , 12 . 6 . 1992 , p. 1 . No L 396 /2 Official Journal of the European Communities 31 . 12 . 92 for collecting requests for drawing and notifying importers of the Commission's response to those requests , in a framework of close cooperation between the Member States and the Commission, with the Commission informing the Member States of the degree to which the fixed amounts have been drawn on; Whereas the economic situations of Ukraine, Belarus, Moldova , Russia, Georgia , Armenia , Azerbaijan^ Kazakhstan, Turkmenistan , Uzbekistan, Tajikistan* and Kyrgyzstan have worsened to the point that these 12 countries face difficulties comparable to those experienced by countries which have in the past been eligible for preferences; Whereas Ukraine , Belarus , Moldova, Russia , Georgia , Armenia , Azerbaijan , Kazakhstan, Turkmenistan, Uzbekistan, Tajikistan and Kyrgyzstan should consequently be mad eligible , by way of an exception and as a temporary measure , for the generalized system of preferences in order to increase their exports with a view to accelerating their economic development , promoting industrialization and improving growth rates ; Whereas the granting of preferential benefit is not justified in cases where an anti-dumping measure applies , which is based on a price not taking account of the preferential arrangements given to the country concerned; Whereas an item relating to the proposal was included on the agenda of the session of the European Parliament of 14 to 18 December 1992 ; whereas nevertheless , at that session the European Parliament did not vote on that agenda item; whereas the Council is not , therefore, in possession of the opinion of the European Parliament on the proposal ; Whereas, it is imperative to avoid a legal vacuum that could seriously harm the Community's relations with the developing countries as well as the interests of economic operators; whereas , therefore, the regulation on the application in 1993 of the Community's regime of generalized tariff preferences must be adopted sufficiently early to enable it to enter into force on 1 January 1993 ; Whereas it appears to the Council that a formal request to the European Parliament to hold an extraordinary session in order to adopt its opinion would serve no purpose, since it would be materially impossible, in view of the time of year , to convene such a session in good time to allow the adoption and publication of the rgulation before the end of 1992 ; Whereas , in these exceptional circumstances , the regulation should be adopted in the absence of an opinion of the European Parliament ; Whereas the agreements with Romania have been initialled and the negotiations for the agreements with Bulgaria are nearing completion; whereas the interim agreements for both countries are expected to inte force early in 1993 ; Whereas the Community generalized tariff preferences will no longer apply to these countries as from that date and x these countries should therefore be withdrawn from the lists of beneficiaries ; Whereas, in order that the preferential advantages granted under the interim agreements should not be accumulated with those provided for in Regulation (EEC) No 3832/90, changes should be made for these countries to the administration of the fixed amounts laid down in the said Regulation; Whereas, to ensure the efficiency of the administration of these fixed amounts , the Member States will continue to apply the common method, which close cooperation between the Member States and the Commission; Whereas by Regulation (EEC) No 1509 / 91 (*), the words Czechoslovakia , Hungary and Poland were deleted from the list in Annex IV to Regulation (EEC) No 3832/90 with effect from 1 March 1992 ; whereas Article 2(3 ) of the latter Regulation serves no further purpose and can therefore be deleted ; Whereas Albania , Estonia , Latvia and Lithuania have undertaken commitments similar to the Arrangement regarding International Trade in Textiles (MFA), and have therefore become eligible for preferential tariff treatment with respect to products covered by that Arrangement; Whereas the treatment established in 1992 for fishery products from Estonia , Latvia and Lithuania , which is identical to that applied to Greenland, should now be applied to fishery products from Ukraine, Belarus, Moldova , Russia , Georgia , Armenia , Azerbaijan, Kazakhstan , Turkmenistan , Uzbekistan, Tajikistan and Kyrgyzstan; Whereas it is envisaged to implement in respect of Bulgaria and Romania, by means of interim agreements in 1993 , the preferential system provided for under Europe agreements concluded with those countries; Whereas , by a letter dated 22 October 1992 , the Council consulted the European Parliament on the proposal of the Commission; whereas , by that same letter the Council asked the European Parliament to apply the urgency procedure provided for by the Rules of Procedure; whereas , at its meeting of 17 November 1992, the European Parliament decided to apply the urgency procedure ; (!) OJ No L 150, 12 . 6 . 1992 , p. 1 . 31 . 12 . 92 No L 396 / 3Official Journal of the European Communities Whereas the list of least-developed countries should be aligned on that of the United Nations, HAS ADOPTED THIS REGULATION: Article 1 Subject to the following Articles, Regulations (EEC) No 3831 / 90 , (EEC) No 3832/ 90, (EEC) No 3833 / 90 , (EEC) No 3834/90 , (EEC) No 3835 / 90 and (EEC) No 3900 / 91 , applying generalized tariff preferences in respect of certain products originating in developing countries shall apply mutatis mutandis from 1 January 1993 to 31 December 1993 . 3 . Article 14 shall be replaced by the following: 'Article 14 1 . Imports of the products in question shall be charged against the fixed duty-free amounts and the Community tariff ceilings as and when the products are entered for free circulation and are accompanied by a certificate of origin pursuant to the rules referred to in Article 1 (4). 2 . Goods may be charged against a fixed duty-free amount or a Community tariff ceiling only if the certificate of origin referred to in paragraph 1 is presented before the date on which the levying of duties is reintroduced. 3 . Th extent to which the fixed duty-free amounts and the Community tariff ceilings have been used up shall be determined at Community level on the basis of the imports charged in accordance with paragraph 1 .'; 4 . Article 8(1 ) shall be replaced by the following: '1 . The total suspension of customs duties within the framework of the fixed amounts referred to in Article 1 ( 1 ) concerns the categories of products in Annexes I and II for each of which the volume of the amount is specified individually in column 6 of those Annexes , with regard to the countries or territories specified in column 5 of the same Annexes.'; 5 . in Annex I , the heading for columns 6a, 7a , 6b and 7b shall be replaced by the following: References in the Regulations mentioned in the first subparagraph to specific dates in 1991 , 1992 or 1993 shall be taken to refer to the same dates in 1992 , 1993 or 1994 respectively . Article 2 1 . Where the products covered by the scheme are the subject of anti-dumping measures , the products and countries concerned shall not be granted access to preferences unless it is established that the said measures have been based on a price which takes into consideration the preferential tariff arrangements accorded to the country concerned. 2 . The Commission shall draw up a list of the products and countries referred to in paragraph 1 . 'Fixed duty-free amounts 1 . 1 . 1993-30 . 6 . 1993 1 . 7 . 1993-31 . 12 . 1993 (6A) ( 6B)' The total of the quantities in , on the one hand , columns 6a and 7a and, on the other , in columns 6b and 7b shall be inserted in new columns 6A and 6B , respectively , in each case opposite the name of the appropriate country or territory; 6 . in Annex I , the heading for columns 6 and 7 shall be replaced by the following: Article 3 Regulation (EEC) No 3832/ 90 is herby amended as follows : 'Fixed duty-free amounts ( 6): 1 . The expressions 'tariff quotas' and 'quotas' in the first suparagraph of Artice 1 ( 1 ) and in Article 1 ( 5 ) shall be deleted; 2 . Article 2 ( 3 ) shall be replaced by the following : '3 . By way of derogation from paragraphs 1 and 2 , the volumes of the fixed amounts listed in Annexes I and II and made available to Bulgaria and Romania for the period of 1993 preceding the entry into force of the preferential arrangements provided for under the interim agreements with those countries shall be limited on pro rata temporis basis .'; The amounts in columns 6 and 7 shall be added and the total inserted in the new column 6, in each case opposite the name of the appropriate country or territory; 7 . in Annex I , column 8 shall become 7 and in the first indent of Article 10 the words 'column 8' shall be replaced by 'column 7'. No L 396 /4 Official Journal of the European Communities 31 . 12 . 92 8 . footnote 1 on page 47 shall be deleted . Footnote 1 on page 67 shall be replaced by the following: '(*) For this country, the fixed duty-free amount is counted by pieces and is expressed as 168 000 pieces'; 9 . the first section of the Regulation shall be deleted ; 10 . the first subparagraph of Article 15 (2 ) shall be deleted . 806 Solomon Islands , 816 Vanuatu . 2 . A footnote reference '(2)' shall be added to the names of the countries referred to in paragraph 1 in part A of Annex III to Regulation (EEC) No 3831 / 90 and in part A of Annex V to Regulation (EEC) No 3832/ 90 . 3 . The countries referred to in paragraph 1 shall be deleted from part A of Annex III to Regulation (EEC) No 3833 / 90 . Article 6 Annex II to Regulation (EEC) No 3832/90 shall be replaced by the following: 'ANNEX IV List of countries and territories referred to in Annex I column 5 Albania Latyia Argentina Lithuania Bolivia Macdo Brazil Malaysia Bulgaria Mexico Chile Mongolia China Nicaragua Colombia Pakistan Costa Rica Paraguay Cuba Peru Ecuador Philippines Estonia Romania EL Salvador Singapore Guatemala South Korea Honduras Sri Lanka Hong Kong Thailand India Uruguay Indonesia Venezuela'. Iran Article 4 The following are added to Part A of Annex III to Regulation (EEC) No 3831 / 90 , Part A of Annex V to Regulation (EEC) No 3832 / 90 and Part A of Annex III to Regulation (EEC) No 3833 / 90 : 072 Ukraine, 073 Belarus , 074 Moldova , 075 Russia , 076 Georgia , 077 Armenia , 078 Azerbaijan , 079 Kazakhstan , 080 Turkmenistan, 081 Uzbekistan , 082 Tajikistan, 083 Kyrgyzstan . Footnote (c) in Annex II to Regulation (EEC) No 3833 / 90 is replaced by the following: '(c) Preferences are not to be granted in respect of products marked with two asterisks, originating in Armenia, Azerbaijan , Belarus , Estonia , Georgia , Greenland , Kazakhstan, Kyrgyzstan, Latvia Lithuania , Moldova, Russia , Tajikistan , Turkmenistan, Ukraine or Uzbekistan.' Article 5 1 . The following shall be added to Annex IV to Regulation (EEC) No 3831 /90, Annex VI to Regulation (EEC) 3832 / 90 and Annex V to Regulation (EEC) No 3833 /90 : 268 Liberia , 322 Zaire , 370 Madagascar , 378 Zambia, 696 Cambodia , Article 7 The technical amendments to the Annexes to Regulation (EEC) No 3831 / 90 , (EEC) No 3832 / 90, (EEC) No 3833 / 90 , and (EEC) No 3835 / 90 are contained in the Annexes to this Regulation . Article 8 This Regulation shall enter into force on 1 January 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1992 . For the Council The President D. HURD 31 . 12. 92 Official Journal of the European Communities No L 396 / 5 ANNEX I A. Amendments to the Annexes to Regulation (EEC) No 3831 /90 (a) Annex I 1 . The following shall be inserted: ( 1 ) (2) ¢ (3 ) (4 ) (5 ) (6 ) 10.0072 2835 25 Dicalciumphosphate Russia 410 000 410 000 Ukraine Belarus Kazakhstan 10.0074 2835 26 Other phosphates of calcium Russia 280 000 280 000 Ukraine Belarus Kazakhstan 10.0104 2902 30 10 Toluene 300 000 10.0118 2903 22 00 Trichloroethylene 197 000 10.0161 2909 42 00 Monomethylethers 180 000 10.0401 3102 10 90 Certain mineral or chemical fertilizers, 290 000 3102 21 00 nitrogenous 3102 29 00 3102 50 90 3102 60 00 3102 70 00 3102 90 00 10.0409 3102 30 Ammonium nitrate, mixtures of nitrate and Romania 1 500 000 1 500 000 3102 40 mixtures of urea and ammonium nitrate Bulgaria 3102 80 00 Russia. Ukraine Belarus Kazakhstan Georgia Turkmenistan Uzbekistan Moldova Armenia Azerbaijan Tajikstan Kyrgzstan 10.0425 3501 Caseins , caseinates 5 936 000 10.0910 ex 7407 10 00 Copper bars , rods and profiles 12 292 000 7407 21 10 ex 7407 21 90 ex 7407 22 10 ex 7407 22 90 ex 7407 29 00 7408 10.0922 7603 Aluminium powders and flakes Russia 1 680 000 1 689 000 Ukraine 10.0928 7606 (*) Aluminium plates , sheets and strip 12 359 000 No L 396 / 6 Official Journal of the European Communities 31 . 12 . 92 2 . As regards the order numbers appearing below, the text shall be amended as follows: ( 1 ) ( 2) (3 ) (4 ) ( 5 ) ( 6 ) 10.0040 2814 Ammonia , anhydrous or in aqueous solution Bahrain 7 524 000 7 524 000 Libya Qatar Russia Kazakhstan Ukraine Belarus 10.0100 2841 30 00 Sodium dichromate Romania 440 000 440 000 Russia Kazakhstan 10.0110 2902 50 00 Styrene Brazil 9 840 000 9 840 000 Russia Saudi 3 500 000 Arabia (**) 10.0120 2900 11 00 Methanol Bahrain 9 261 000 9 261000 (d) Malaysia Romania Russia Kazakhstan Ukraine Belarus 10.0135 2905 14 90 Butanol and isomers thereof Romania 811 000 811 000 Russia 10.0140 2905 31 00 Ethylene glycol Bulgaria 4 167 000 4 167 000 (d) * Russia Kazakhstan Ukraine Belarus 10.0282 2926 10 00 Acrylonitrile Russia 3 144 000 3 144 000 10.0410 3103 10 00 Superphosphates Iraq 2 500 000 2 867 000 Russia Kazakhstan Ukraine Belarus 10.0420 3105 Mineral or chemical fertilizers Romania 5 072 000 5 072 000 Russia Kazakhstan Ukraine Belarus 10.0610 4411 Fibreboard of wood or other ligneous Brazil 4 200 000 7 350 000 materials Romania Russia Ukraine &lt; Belarus 31 . 12 . 92 Official Journal of the European Communities No L 396 /7 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) 10.0630 4412 Plywood Brazil 90 300 m3 90 300 m3 4420 90 11 Indonesia 4420 90 19 Malaysia Philippines Singapore South Korea Russia Ukraine Belarus 10.670 6403 (*) Footwear with uppers of leather Hong Kong 3 019 000 4 410 000 Romania Russia Ukraine Brazil {**) 1250 000 South Korea ( * * ) 10.0720 6911 (*) Tableware, kitchenware other household South Korea 607 000 882 000 articles and toilet articles, or porcelain or Romania china Russia 10.0840 7217 11 10 Wire of iron or non-alloy steel (EEC Steel) Romania 2 009 000 2 009 000 7217 12 Russia 7217 13 Kazakhstan 7217 19 Ukraine 7317 21 00 7217 22 00 7217 23 00 7217 29 00 10.0850 7207 20 39 Semi-finished products of iron of non-alloy steel Brazil 4 052 000 4 052 000 ex 7207 20 90 (EEC Steel ) South Korea 7211 30 90 Russia 7211 49 99 Kazakhstan 7215 10 00 Ukraine 7215 40 00 7218 90 30 7218 90 91 7218 90 99 7219 90 91 7219 90 99 7220 20 31 7220 20 39 7220 20 51 7220 20 59 7220 20 91 7220 20 99 7220 90 19 7220 90 90 7222 20 11 7222 20 19 7222 20 91 7222 20 99 7222 30 51 7222 30 59 7222 30 91 7222 30 99 7222 40 91 7222 40 93 7222 40 99 7223 00 7224 90 19 7224 90 91 7224 90 99 7225 20 90 Communities 31 . 12 . 92No L 396 / 8 Official Journal of the European ( 1 ) (2) (3 ) (4) (5 ) (6 ) 10.0850 7225 90 90 (cont'd) 7226 10 91 7226 10 99 7226 20 80 7226 92 91 7226 92 99 7226 99 80 7228 10 50 7228 10 90 7228 2060 7228 40 7228 50 7228 60 81 7228 60 89 7228 70 91 7228 70 99 7229 10.0860 7304 10 Tubes , pipes and hollow profiles, of cast iron Romania 8 682 000 8 682 000 7304 20 91 (EEC Steel) Russia 7304 20 99 Kazakhstan 7304 31 91 Ukraine 7304 31 99 7304 39 10 7304 39 51 . 7304 39 59 7304 39 91 7304 39 93 7304 39 99 7304 41 90 7304 49 10 7304 49 91 7304 49 99 7304 51 11 7304 51 19 7304 51 91 7304 51 99 7304 59 10 ^ 7304 59 31 7304 59 39 7304 59 91 7304 59 93 7304 59 99 7304 90 90 7305 11 00 7305 12 00 7305 19 00 7305 20 7305 31 00 7305 39 00 7305 90 00 7306 10 7306 20 00 7306 30 21 7306 30 29 7306 30 51 7306 30 59 7306 30 71 7306 30 78 7306 30 90 7306 40 91 7306 40 99 7306 50 91 7306 50 99 7306 60 31 7306 60 39 7306 60 90 7306 90 00 31 . 12 . 92 Official Journal of the European Communities No L 396 / 9 ( 1 ) (2) (3 ) (4 ) (5 ) (6 ) 10.0925 7604 10 Aluminium bas, rods and profiles Venezuela 7 524 000 8 104 000 7604 29 Russia 7605 (*) Ukraine 10.1120 8703 21 10 Motor vehicles , new, of a cylinder capacity not South Korea 46 305 000 84 507 000 8703 22 1 1 exceeding 3 000 cm3 Russia 8703 22 19 Ukraine 8703 23 11 8703 23 19 8703 31 10 8703 32 11 8703 32 19 ex 8703 33 11 8703 33 19 , ex 8703 90 90 3 . Order numbers 10.0402 , 10.0407 and 10.0408 and the text referring to it shall be deleted . (b) Annex II In Annex II , Part 3 , the following shall be deleted: '3102 10 91 Other mineral or chemical fertilizers, nitrogenous 3102 10 99 3102 21 00 3102 29 10 3102 29 90 3102 50 90 3102 60 00 3102 70 00 3102 90 00 and 7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm' B. Amendments to be made to Annex II to Regulation (EEC) No 3832/90 Order No 42.1170 and the text referring to it shall be replaced by the following: '42.1170 117 5309 11 11 Woven fabrics of flax or of ramie Kazakhstan 33  5309 11 19 Uzbekistan 33  5309 11 90 Russia 33  5309 19 10 Ukraine 33  5309 19 90 Each of the 5309 21 10 other  33 . 5309 29 10 beneficiaries 5309 29 90 listed in Annex V 5311 00 10 5803 90 90 5905 00 31 5905 00 39 C. Amendments to Annex n to Regulation (EEC) No 3833 /90 1 . Order number 52.3670 and the text referring to it shall be deleted. 2 . The text referring to Order number 52.1860 shall be replaced by the following: «52.1860 1513 11 99 Other: 7%'. ex 1513 21 90  crude palm-kernel oil 31 . 12 . 92No L 396 / 10 Official Journal of the European Communities ANNEX II AMENDMENTS CONCERNING THE COMBINED NOMENCLATURE for:A. Amendments to the Annexes to Regulation (EEC) No 3831 / 90 In Annex I , in column 2, against Order No 10.0010: '4202 92 95 4202 92 99 4202 99 10 4202 99 90' '4202 92 98 4202 99 00'. read:  for: '2710 00 31 2710 00 33 2710 00 35' In Annex I , in column 2, against Order No 10.0850 : read: '2710 00 26  for: '7226 20 39 7226 20 5$ 7226 20 79 7226 20 90' 2710 00 27 2710 00 29 2710 00 32 2710 00 34 2710 00 36'. read: '7226 20 80 ; In Annex I , in column 2, against Order No 10.0030:  for: '7226 99 19 7226 99 39 7226 99 90' read: '7226 99 80':  for: '2710 00 79 2710 00 95 2710 00 99' read: '2710 00 74  for: '7228 20 50 7228 20 80 7228 40 00 7228 50 10 7228 50 90 7228 60 90' read: '7228 20 60 2710 00 76 2710 00 77 2710 00 78 2710 00 85 2710 00 87 2710 00 88 2710 00 89 2710 00 92 2710 00 94 2710 00 96 2710 00 98'. 7228 40 7228 50 7228 60 81 7228 60 89'. In Annex I, in column 2, against Order No 10.1010: for: In Annex I , in column 2, against Order No 10.0500:  for: '4011 40 00' read: '4011 40'. In Annex I , in column 2, against Order No 10.0510: «8471 20 40 8471 20 50 8471 20 60 8471 20 90 8471 91 40 8471 91 50 8471 91 60 8471 91 90' '8471 20 20 8471 20 80 8471 91 80'; '8471 93 50' '8471 93 51 8471 93 59'. read:for: read: for: read: - for: read: '4011 20 00'; '4011 20' '4011 91 00 4011 99 00' '4011 91 4011 99'; '4012 10 90' '4012 10 30 4012 10 50 4012 10 80'. In Annex I , in column 2, against Order No 10.1055 : for: read: - or: read: In Annex I , in column 2, against Order No 10.0560:  for: '4202 92 15 4202 92 19' read: '4202 92 18'. '8528 10 40 8528 10 50 8528 10 71 8528 10 73 8528 10 75 8528 10 78' '8528 10 14 8528 10 16 8528 10 18 8528 10 22 8528 10 28 8528 10 52 8528 10 54 8528 10 56 8528 10 58 8528 10 62 8528 10 66 8528 10 72 8528 10 76'. In Annex I , in column 2, against Order No 10.0570:  for: read: - for: read: '4202 19 91 4202 19 99' '4202 19 90'; '4202 91 50 4202 91 90' '4202 91 80'; 31 . 12 . 92 Official Journal of the European Communities No L 396 / 11 In Annex I, in column 2, against Order No 10.1060: In Annex II, in column 2, against Order No 52.0085 :  for: '8528 10 61 8528 10 69 8528 10 80' - for: read: '0208 90 30' '0208 90 20 0208 90 40'. read: '8528 10 31 In Annex II, in column 2, against Order No 52.0990 : 8528 10 41 8528 10 43 8528 10 49 8528 10 81 8528 10 89'. - for: read: '0802 90 90' '0802 90 50 0802 90 80'. In Annex I, in column 3 , against Order No 10.1060: for: In Annex II, in column 2 , against Order No 52.2730 :  for: 'ex 2001 90 80' read: 'ex 2001 90 95'. In Annex IV, in column 2 , against Order No 57.0050 : read: - for: read: '0205 00 00' '0205 00'. '8528 10 40 8528 10 50 8528 10 71 8528 10 73 8528 10 75 8528 10 78' '8528 10 14 8528 10 16 8528 10 18 8528 10 22 8528 10 28 8528 10 52 8528 10 54 8528 10 56 8528 10 58 8528 10 62 8528 10 66 8528 10 72 8528 10 76'. In Annex IV, in column 2 , against Order No 57.0095 : for: read: *0207 31 00' '0207 31 '. In Annex IV, in column 2 , against Order No 57.0370 : - for: read: '0802 90 90' '0802 90 50 0802 90 80'. In Annex II , Part 3 , first column: '3102 10 91 3102 10 99' '3102 10 90'; In Annex IV, in column 2 , against Order No 57.0480: for: read: 'ex 0809 20 10 ex 8009 20 90' '0809 20 20 8009 20 60'. - for: read: - for: read: - for: read: - for: read: '3102 3102 '3102 '8501 '8501 8501 '8501 '8501 8501 29 10 29 90' 29 00'; 40 90' 40 91 40 99'; 53 91 ' 53 92 53 94'. In Annex IV, in column 2, against Order No 57.0810 :  for: ' 1602 20 10' read: for: read: «1602 20 11 1602 20 19'; '1602 50 90' '1602 50 31 1602 50 39 1602 50 80'. B. Amendments to the Annexes to Regulation (EEC) No 3832 /90 In Annex I , in column 3 , against Order No 40.0050:  for: '611010 39' read: '6110 10 35 611010 38': D. Amendments to the Annex to Regulation (EEC) No 3835 /90 In column 2, against Order No 58 0050 :  for: '0205 00 00' for: read: '611010 99' '6110 10 95 611010 98'. read: '0205 00'. C. Amendments to the Annexes to Regulation (EEC) No 3833 /90 In Annex II , in column 2, against Order No 52.0053 : In column 2, against Order No 58.0095 :  for: '0207 31 00'  for: '0207 31 00' read: '0207 31 '. read: '0207 31 '. In Annex II , in column 2, against Order No 52.0055 : In column 2, against Order No 58.0370:  for: '0802 90 90'  for: '0208 10 10' read: '0208 10 11 read: 0208 10 19'. '0802 90 50 0802 90 80'.